On Petitions to Modify Opinion and for Determination of a Demurrer.
The three defendants in error whose motion to dismiss was granted below by an order which we have reversed, take exception to the quoted matter set out in paragraph numbered 1 of our opinion, and, proceeding on the theory that it reflects unjustly upon both plaintiff in error and the moving defendants in error, and "is not believed to be necessary to the opinion," move for modification. On re-examination, we conclude that the quoted language to which petitioners object, constitutes the basis of the trial court's order, and which we did not approve. It is urged that the challenged language is "not based upon any evidence." Quite true; but it does not purport to be so based. The trial judge was addressing himself to the situation resulting from plaintiff's allegations of mismanagement of certain officers and directors of the corporation involved, and countercharges which they, proceeding by affidavits and otherwise informally, made against plaintiff. For the purpose of his decision, the trial judge did indulge a bit of emphasis as he analyzed allegations of the parties pro and con, but did not find any of them guilty of anything, nor does the quoted language so import. The sum of his holding was that, allegations considered, the opposing parties had succeeded in disqualifying each other for the right to equitable relief. Our principal holding, as sufficiently appears from the opinion, is, that the trial judge should not have determined the legal sufficiency of the complaint on an attack predicated on alleged facts made to appear aliunde. It is pertinent to observe that in their brief in support of the trial judge's determination, counsel, who now urge modification, quoted much of the very matter they ask to have eliminated from the opinion. We cannot think merit attends their petition to modify.
[7] Counsel, calling attention to the situation as to another defendant in error, who, instead of joining in the motion to dismiss, filed a general demurrer, in relation to which the trial court refused to make determination, *Page 337 
petition us to pass upon that demurrer. We do not regard such action to be our duty, initially. The reversal which we have ordered, makes disposition of undetermined demurrers in order below, where the parties will proceed as advised in the assertion of their rights. Let the petitions be denied.